590 So. 2d 1027 (1991)
Roger Dale PARKER, Appellant,
v.
STATE of Florida, Appellee.
No. 91-281.
District Court of Appeal of Florida, First District.
December 13, 1991.
Nancy Daniels, Public Defender, and John R. Dixon, Certified Legal Intern, for appellant.
Robert A. Butterworth, Atty. Gen., and Sara Baggett, Asst. Atty. Gen., for appellee.
*1028 PER CURIAM.
We affirm appellant's conviction and sentence for DUI manslaughter. In regard to the first three issues raised by appellant, case law has interpreted Section 316.193(3), Florida Statutes (1989), as requiring proof of only simple negligence to support a DUI manslaughter conviction. See Magaw v. State, 537 So. 2d 564, 567 (Fla. 1989); Murphy v. State, 578 So. 2d 410, 411 (Fla. 4th DCA 1991); Kurtz v. State, 564 So. 2d 519, 522 n. 10 (Fla. 2d DCA 1990). Here, the totality of the evidence presented combine to make the case sufficient for submission to the jury and affirmance of the conviction. Compare Bouchard v. State, 556 So. 2d 1215 (Fla. 2d DCA 1990) ("close" case that could have led to jury acquittal of DUI manslaughter charge yielded "triable" issue of causation).
As for the alleged discovery violation regarding appellant's prior convictions, appellant's objection was untimely and therefore properly denied. Sykes v. State, 329 So. 2d 356, 358 (Fla. 1st DCA 1976) (motion to exclude photographs on discovery violation ground made after the photos were admitted into evidence properly denied as untimely).
AFFIRMED.
ERVIN, WIGGINTON and WOLF, JJ., concur.